705 N.W.2d 29 (2005)
474 Mich. 880-89
People
v.
Haworth.
No. 128038.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 128038, COA: 259064.
On order of the Court, the application for leave to appeal the January 15, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the sentence imposed by the Grand Traverse Circuit Court and REMAND this case to that court for reconsideration in light of People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005).